Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00829-CR

                                          Gregory G. PAEZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR7574
                            Honorable Jefferson Moore, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 5, 2018

DISMISSED FOR WANT OF JURISDICTION

           Appellant filed a notice of appeal in this appeal, 04-18-00829-CR, and one related appeal,

04-18-00828-CR. In the case underlying this appeal, trial court cause number 2017-CR-7574,

Appellant was indicted for tampering with evidence with intent to impair an investigation. On

October 25, 2018, in trial court cause number 2017-CR-7573, Appellant was convicted of burglary

of a habitation using force and sentenced to confinement for twenty years.

           Citing Appellant’s conviction and sentence in trial court cause number 2017-CR-7573, the

State moved to dismiss cause number 2017-CR-7574. The trial court granted the State’s motion.
                                                                                      04-18-00829-CR


       Appellant timely filed a pro se notice of appeal for trial court cause number 2017-CR-7574,

which is this appeal, numbered 04-18-00829-CR. Appellant is attempting to appeal the trial

court’s order dismissing trial court cause number 2017-CR-7574.

       “With certain exceptions not implicated here, this court has jurisdiction to consider an

appeal filed by a criminal defendant only after a final judgment of conviction.” Zamarripa v. State,

No. 04-16-00274-CR, 2016 WL 3085932, at *1 (Tex. App.—San Antonio June 1, 2016, no pet.)

(mem. op., not designated for publication) (citing TEX. CODE CRIM. PROC. ANN. art. 44.02); accord

McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.) (“Generally, we

only have jurisdiction to consider an appeal by a criminal defendant where there has been a

judgment of conviction.”).

       We ordered Appellant to show cause why this court has jurisdiction in this appeal.

Appellant’s court-appointed counsel acknowledged that this court lacks jurisdiction in this appeal.

Counsel agrees that there is no final judgment of conviction to review, and this court’s jurisdiction

has not been invoked. See Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961);

McKown, 915 S.W.2d at 161. We dismiss this appeal for want of jurisdiction.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-